Back to Form 8-K [form8-k.htm]
Exhibit 10.2


WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


 This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
effective as of [•], by and between WellCare Health Plans, Inc., a Delaware
corporation (the “Company”), and [•] (the “Grantee”).
 
RECITALS


 In consideration of services to be rendered by the Grantee as an employee of or
service provider to the Company or any of its Subsidiaries and to provide
incentive to the Grantee to remain with the Company or any of its Subsidiaries,
it is in the best interests of the Company to make a grant of Restricted Stock
Units to Grantee in accordance with the terms of this Agreement; and


The Restricted Stock Units are granted pursuant to the WellCare Health Plans,
Inc. 2004 Equity Incentive Plan (the “Plan”) which is incorporated herein for
all purposes.  The Grantee hereby acknowledges receipt of a copy of the
Plan.  Unless otherwise provided herein, terms used herein that are defined in
the Plan and not defined herein shall have the meanings attributable thereto in
the Plan.


 NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


 1.           Award of Restricted Stock Units.  The Company hereby grants, on
the date set forth above, to the Grantee, [•] restricted stock units relating to
Shares of the Company (collectively, the “Restricted Stock Units”), which
Restricted Stock Units are and shall be subject to the terms, provisions and
restrictions set forth in this Agreement and in the Plan.  As a condition to
entering into this Agreement, and as a condition to the issuance of the
Restricted Stock Units, the Grantee agrees to be bound by all of the terms and
conditions herein and in the Plan. The purchase price per share of Restricted
Stock Units is $.01 per Share (the par value of a Share of Common Stock of the
Company), which is deemed paid by the Grantee’s prior services to the Company.


 2.           Vesting of Restricted Stock Units.


(a)           Except as otherwise provided in Section 3 hereof, the following
table indicates each date upon which the Grantee shall become vested with
respect to the percentage of the total Restricted Stock Units granted as
indicated beside the date indicated in the table below (each such date being a
“Vesting Date”), provided that the Grantee’s employment with the Company or any
its Subsidiaries continues through and on the applicable Vesting Date:
 
 
 

--------------------------------------------------------------------------------

 
 
Percentage of
Restricted Stock Units
 
 
Vesting Date
                             



(b)           Except as otherwise provided in Section 3 hereof, there shall be
no proportionate or partial vesting of Restricted Stock Units in or during the
months, days or periods prior to the Vesting Date, and all vesting of Restricted
Stock Units shall occur only on the Vesting Date.


 3.           Termination of Services.


(a)           Except as set forth below, upon the termination or cessation of
Grantee’s employment with, or provision of service to, the Company or any of its
Subsidiaries (the “Date of Termination”), for any reason whatsoever, any portion
of the Restricted Stock Units which is not yet then vested, and which does not
then become vested pursuant to this Section 3, shall automatically and without
notice terminate, be forfeited and become null and void.


(b)           Notwithstanding the foregoing, if the Grantee ceases to be an
employee of, or otherwise a service provider to, the Company or any of its
Subsidiaries, and the Grantee’s employment was terminated (i) by the Company or
a Subsidiary without Cause or (ii) by the Grantee for Good Reason, in either
case within twelve months after there is a Change in Control of the Company then
the unvested Restricted Stock Units shall become immediately vested as of the
Date of Termination, which shall then become the Vesting Date for any of the
Restricted Stock Units that vest as of such Date of Termination.


(c)           Notwithstanding any other term or provision of this Agreement but
subject to the provisions of the Plan, the Committee shall be authorized, in its
sole discretion, to accelerate the vesting of all or any portion of the
Restricted Stock Units under this Agreement, at such times and upon such terms
and conditions as the Committee shall deem advisable.


 4.           Delivery of Shares Pursuant to Vested Restricted Stock
Units.  Upon vesting of the Restricted Stock Units, Shares equal to the number
of vested Restricted Stock Units will be delivered to the Grantee as soon as
practicable and in no event later than 30 days following the applicable Vesting
Date.


 5.           Rights with Respect to Restricted Stock Units.


(a)           The Grantee shall have none of the rights of a holder of Shares.
 
(b)           If at any time while this Agreement is in effect (or Restricted
Stock Units granted hereunder shall be or remain unvested while Grantee’s
employment or provision of services continues and has not yet terminated or
ceased for any reason), there shall be a
 
 
2

--------------------------------------------------------------------------------

 
reorganization, recapitalization, stock split, stock dividend, combination of
Shares, merger, consolidation, distribution of assets or any other change in the
corporate structure or shares of the Company, the Committee shall make any
adjustments it deems fair and appropriate in the number of Restricted Stock
Units then subject to this Agreement.  If any such adjustment shall result in a
fractional Share, such fraction shall be disregarded and no Share will be issued
in connection with such fraction.


(c)           In the event of any merger, consolidation or other reorganization
in which the Company is not the surviving or continuing company or in which a
Change in Control is to occur, all of the Company’s obligations regarding the
Restricted Stock Units shall, on such terms as may be approved by the Committee
prior to such event, be assumed by the surviving or continuing company or
canceled in exchange for property (including cash).


(d)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock Units awarded hereunder, shall not affect in any manner the right, power
or authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations, stock splits, stock dividends,
combination of shares or other changes in the Company’s capital structure or its
business, (ii) any merger, consolidation or similar transaction by or of the
Company, (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Restricted Stock Units
and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the Restricted Stock Units include, has or
possesses, or any warrants, options or rights with respect to any of the
foregoing, (iv) the dissolution or liquidation of the Company, (v) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company, or (vi) any other corporate transaction, act or proceeding (whether
of a similar character or otherwise).


 6.           Transferability.  Unless otherwise determined by the Committee,
the Restricted Stock Units are not transferable.  The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Grantee.  Any attempt to effect a Transfer of any Restricted
Stock Units shall be void ab initio.  For purposes of this Agreement, “Transfer”
shall mean any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, directly or indirectly,
and including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.


 7.           Tax Withholding Obligations.


(a)           The Grantee agrees as a condition of this grant to make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Restricted Stock Units or the Grantee’s acquisition of Shares
under this grant.  In the event that the Company determines that any tax or
withholding payment is required relating to this grant under applicable laws,
the Company will have the right to:  (i) require that the Grantee arrange such
payments to the Company, or (ii) cause an immediate forfeiture of Shares subject
to the
 
 
 
3

--------------------------------------------------------------------------------

 
 
Restricted Stock Units granted pursuant to this Agreement with a Fair Market
Value on the date of forfeiture equal to the withholding or other taxes due.  In
addition, in the Company’s sole discretion and consistent with the Company’s
rules (including, but not limited to, compliance with the Company’s Policy on
Inside Information and Insider Trading) and regulations, the Company may permit
the Grantee to pay the withholding or other taxes due as a result of the vesting
of the Grantee’s Restricted Stock Units by delivery (on a form acceptable to the
Committee or Company) of an irrevocable direction to a licensed securities
broker selected by the Company to sell Shares and to deliver all or part of the
sales proceeds to the Company in payment of the withholding or other taxes. If
the Grantee delivers to the Company Shares already owned by the Grantee as
payment for any withholding or other tax obligations, (i) only a whole number of
Shares (and not fractional Shares) may be delivered and (ii) Shares must be
delivered to the Company free and clear of any liens of any kind.  Delivery for
this purpose may, at the election of the Grantee, be made either by (A) physical
delivery of the certificate(s) for all such Shares tendered in payment of the
withholding or other tax obligations, accompanied by duly executed instruments
of transfer in a form acceptable to the Company, or (B) direction to the
Grantee’s broker to transfer, by book entry, such Shares from a brokerage
account of the Grantee to a brokerage account specified by the Company.  If
Shares are withheld from the Grantee to pay any withholding or other tax
obligations, only a whole number of Shares (and not fractional shares) will be
withheld in payment.


 (b)          Tax consequences on the Grantee (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock Units (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Grantee.  The Grantee
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters and the Grantee’s filing, withholding and payment (or
tax liability) obligations.


 8.           Amendment, Modification and Assignment; Non-Transferability.  This
Agreement may only be modified or amended in a writing signed by the parties
hereto.  This Agreement (and Grantee’s rights hereunder) may not be assigned,
and the obligations of Grantee hereunder may not be delegated, in whole or in
part.  The rights and obligations created hereunder shall be binding on the
Grantee and his executors, administrators, heirs, successors and assigns of the
Company.


 9.           Complete Agreement.  This Agreement (together with the Plan and
those agreements and documents expressly referred to herein, for the purposes
referred to herein) embody the complete and entire agreement and understanding
between the parties with respect to the subject matter hereof, and supersede any
and all prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any
way.  No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement.

 
4

--------------------------------------------------------------------------------

 

 10.           Miscellaneous.


(a)           No Right to Continued Employment.  This Agreement and the grant of
Restricted Stock Units hereunder shall not confer, or be construed to confer,
upon the Grantee any right to employment, or continued employment, with the
Company or any of its Subsidiaries.
 
                (b)           No Limit on Other Compensation
Arrangements.  Nothing contained in this Agreement shall preclude the Company or
any of its Subsidiaries from adopting or continuing in effect other or
additional compensation plans, agreements or arrangements, and any such plans,
agreements and arrangements may be either generally applicable or applicable
only in specific cases or to specific persons.


(c)           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock Units hereunder,
such provision shall be stricken as to such jurisdiction and the remainder of
this Agreement and the award hereunder shall remain in full force and effect).


(d)           No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock Units hereunder shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any of its Subsidiaries and the Grantee or any other person.  To the extent that
the Grantee or any other person acquires a right to receive payments from the
Company or any of its Subsidiaries pursuant to this Agreement, such right shall
be no greater than the right of any unsecured general creditor of the Company.


(e)           Electronic Delivery and Signatures. Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.  Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.


(f)            Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware
(without reference to the conflict of laws rules or principles thereof).


(g)           Section 409A.  This Agreement shall be interpreted, administered
and construed in a manner so as to avoid the imposition of interest, taxes and
penalties on the Grantee pursuant to Section 409A of the Code.  It is intended
that the Restricted  Stock Units shall comply with the requirements of Section
409A of the Code.  To the extent required in order to avoid the imposition of
any interest, penalties and additional tax under Section 409A of the

 
5

--------------------------------------------------------------------------------

 

Code, any Shares deliverable  as a result of the Grantee’s termination of
employment with the Company or a Subsidiary will be delayed for six months and
one day following such termination of employment, or if earlier, the date of the
Grantee’s death, if the Grantee is deemed to be a “specified employee” as
defined in Section 409A of the Code and as determined by the Company.  Any
delivery of Shares provided for in this Agreement in connection with the
Grantee’s termination of employment shall be made to the Grantee only upon a
“separation from service” (as such term is defined and used in Section 409A of
the Code).


(h)           Interpretation. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan adopted by the Committee as may be in effect from time to
time.  If and to the extent that this Agreement conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly. The Grantee
accepts the Restricted Stock Units subject to all of the terms, provisions and
restrictions of this Agreement and the Plan.  The undersigned Grantee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement.


(i)            Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.


(j)            Notices.  Any notice under this Agreement shall be in writing
addressed (i) if to the Company, to the attention of the Company’s Secretary at
8735 Henderson Road, Renaissance One, Tampa, Florida 33634, or if the Company
should move its principal office, to such principal office and (ii) if to the
Grantee, to the Grantee’s last permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section
10(j).  Any notice or communication shall be delivered by facsimile (with proof
of transmission), by hand or by courier (with proof of delivery) or by such
other methods that are acceptable to the Company.  Notices and communications
may also be sent by certified or registered United States mail, postage prepaid,
addressed as above.  Notice shall be deemed to have been duly given when
delivered personally or when deposited in the United States mail or sent
pursuant to such other method acceptable to the Company.


(k)           Non-Waiver of Breach.  The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

 
6

--------------------------------------------------------------------------------

 

                                 (l)           Counterparts.  This Agreement may
be executed in two or more separate counterparts, each of which shall be an
original, and all of which together shall constitute one and the same agreement.


 11.                         Forfeiture and Company Right to Recover Fair Market
Value of Shares Received Pursuant to Restricted Stock Units.  If, at any time,
the Board or the Committee, as the case may be, in its sole discretion
determines that any action or omission by the Grantee constituted (a) wrongdoing
that contributed to (i) any material misstatement in or omission from any report
or statement filed by the Company with the U.S. Securities and Exchange
Commission or (ii) a statement, certification, cost report, claim for payment,
or other filing made under Medicare or Medicaid that was false, fraudulent, or
for an item or service not provided as claimed, (b) intentional or gross
misconduct, (c) a breach of a fiduciary duty to the Company or a Subsidiary or
(d) fraud, then in each such case, commencing with the first fiscal year of the
Company during which such action or omission occurred, the Grantee shall forfeit
(without any payment therefore) up to 100% of any Restricted Stock Units that
have not been vested or settled and shall repay to the Company, upon notice to
the Grantee by the Company, up to 100% of the Fair Market Value of the Shares at
the time such Shares were delivered to the Grantee pursuant to the Restricted
Stock Units during and after such  fiscal year.  The Board or the Committee, as
the case may be, shall determine in its sole discretion the date of occurrence
of such action or omission, the percentage of the Restricted Stock Units that
shall be forfeited and the percentage of the Fair Market Value of the Shares
delivered pursuant to the Restricted Stock Units that must be repaid to the
Company.


*  *  *  *  *



 
7

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.


WELLCARE HEALTH PLANS, INC.




By: ______________________________
Name: Alec Cunningham
Title: Chief Executive Officer




 Grantee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.


GRANTEE:




By: __________________________________
[•]






8